 1

 2

 3

 4                              UNITED STATES DISTRICT COURT
 5                                     DISTRICT OF NEVADA
 6                                                ***
 7    J.H., A MINOR BY AND THROUGH HIS                      Case No. 2:18-cv-02151-JAD-GWF
      NATURAL PARENT AND GUARDIAN AD
 8    LITEM, ANDREA ESQUIVEL,
                                                                       ORDER
 9                                        Plaintiff,
             v.
10
      PATRICK SIROKY, et al.,
11

12                                     Defendants.
13

14          This matter is before the Court on Defendants’ Motion to File Under Seal (ECF No. 26),
15   filed March 1, 2019. Upon review and consideration and with good cause appearing therefor the
16   Court grants Defendants request. Accordingly,
17          IT IS HEREBY ORDERED that Defendants’ Motion to File Under Seal (ECF No. 26)
18   is granted.
19          Dated this 4th day of March, 2019.
20

21
                                                           GEORGE FOLEY, JR.
22                                                         UNITED STATES MAGISTRATE JUDGE
23

24

25

26

27

28
                                                       1
